Citation Nr: 9903859	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected hypertension, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for the service-
connected dysarthric speech without aphasia as a residual of 
cerebral vascular accidents, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for the service-
connected left foot drop as a residual of cerebral vascular 
accidents, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for the service-
connected ptosis of the right eye as a residual of cerebral 
vascular accidents, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for the service-
connected paralysis of the left arm as a residual of cerebral 
vascular accidents, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from December 1948 
through March 1969.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1996 decision of the RO, which granted 
service connection and assigned a 10 percent rating for the 
residuals of cerebral vascular accidents, effective on April 
28, 1995.  

In June 1997, following a VA examination clarifying the 
residuals of the veteran's cerebral vascular accidents, the 
RO granted service connection for left foot drop with a 40 
percent rating, incomplete paralysis of the left arm with a 
10 percent rating and ptosis of the right eye with a 
noncompensable rating.  

In August 1998, the veteran was scheduled for a hearing 
before a Member of the Board in November 1998.  However, in 
September 1998, the veteran submitted a letter that indicated 
that he wanted to "postpone" his hearing and indicated that 
he might have wanted to withdraw his appeal.  In October 
1998, the RO sent the veteran a letter asking him to clarify 
his requests.  The letter stated that if the veteran did not 
respond within 30 days from the date of the letter, the Board 
would assume that he no longer wanted a hearing before a 
Member of the Board and the appellate review of his claim 
would resume.  In January 1999, the RO noted that there had 
been no response to the letter.  



REMAND

The veteran claims, in essence, that his service-connected 
hypertension and residuals of cerebral vascular accident are 
severe enough to warrant increased ratings.

On VA examination in April 1997, the veteran was reported to 
have had a stroke in 1983 with residual left hemiparesis.  He 
was reported to have had several strokes, since that time, 
involving the left side of the body, the most recent being in 
1995.  He was reported to be able to ambulate a few steps 
with a leg brace and a quad cane and his ambulation was 
reported to be limited by dyspnea rather than by neurological 
deficit.  The veteran was diagnosed with status post multiple 
strokes with residual left hemiparesis, left sensory deficit, 
dysarthria and right ptosis; transient ischemic attacks and 
peripheral neuropathy secondary to diabetes.  

However, the Board finds that the examination does not 
provide sufficient detail in regard to the service-connected 
cerebral vascular accident residuals to rate the resulting 
disability pursuant to the applicable criteria.  

The veteran's claims of entitlement to increased ratings are 
well grounded in that they are not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claims.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

If a VA examination does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1998).  
The veteran should therefore be afforded another VA 
examination which meets the requirements of 38 C.F.R. § 4.2 
(1998).

Also, on a VA hypertension examination in April 1997, the 
veteran's blood pressure was reported to be 190/84 while 
sitting.  The examiner indicated that no further blood 
pressure was taken.  The veteran was diagnosed, in part, with 
hypertension, on medication.  

The rating schedule criteria for evaluating cardiovascular 
disabilities changed on January 12, 1998.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to the resolution of his appeal under the criteria 
which are most favorable to his claim.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has not had an opportunity to 
consider the veteran's claim for an increased rating for 
hypertension under the new criteria.  Thus, in order to 
prevent any prejudice to the veteran, this claim must be 
considered by the RO under the provisions of the revised 38 
C.F.R. § 4.104 including Diagnostic Code 7101 (1998) prior to 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected 
hypertension and residuals of cerebral 
vascular accidents since April 1997.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current extent of his service-connected 
residuals of cerebral vascular accidents.  
Before evaluating the veteran, the 
examiner should be provided with the 
claims folder for review in connection 
with his or her evaluation.  All 
indicated tests should be accomplished.  
The examiner should be asked to comment 
on the degree of functional limitation 
attributable to the service-connected 
cerebral vascular accident residuals.  If 
there is incomplete paralysis of a 
particular nerve group, the examiner 
should comment on the extent of such 
impairment in terms of mild, moderate or 
severe.  The examiner should also comment 
on whether the veteran's right eye ptosis 
results in the pupil being wholly 
obscured or one-half or more obscured.  

3.  The veteran should be scheduled for a 
VA examination to determine the current 
extent of his service-connected 
hypertension.  Before evaluating the 
veteran, the examiner should be provided 
with the claims folder for review in 
connection with his or her evaluation.  
All indicated tests should be 
accomplished.  The examiner's report 
should provide all current complaints, 
clinical findings and diagnoses referable 
to the service-connected hypertension in 
terms of both the old and new rating 
criteria.  

4.  Upon completion of the development 
requested hereinabove, the veteran's 
claims should be reviewed once again.  
This should include consideration of both 
the old and new rating criteria in regard 
to the service-connected hypertension.  
If the action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
should be given an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.  

The purposes of this remand are to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

